C. A. 5th Cir. [Certiorari granted, 444 U. S. 1012.] Motions for leave to file briefs as amici curiae filed by the following were granted: Chemical Manufacturers Assn., Pharmaceutical Manufacturers Assn., New York Patent Law Assn., Licensing Executives Society (U.S.A.), Inc., American Chemical Society, National Agricultural Chemicals Assn., Society of University Patent Administrators et al., National Small Business Assn., and National Association of Manufacturers. Motion of American Patent Law Assn, for leave' to join in the brief, amicus curiae, of the National Agricultural Chemicals Assn, denied. Motion of National Agricultural Chemicals Assn, for additional time for oral argument denied, but the alternative request for divided argument granted.